BRIGHT, Senior Circuit Judge,
dissenting.
To treat men and women as equals does not require that courts ignore that differences exist. Even prisoners, men or women, are entitled to a modicum of privacy and are entitled not to be embarrassed by needlessly 'requiring that they expose their nakedness and private parts to guards who are of the opposite sex. The record shows that in the women’s prison, female prisoners receive privacy considerations inasmuch as male guards have only very limited contact with the prisoners.
In this case, a Nebraska federal judge, the Honorable Warren Urbom, who in his twenty years on the federal bench has had extensive experience and contact with problems arising in the Nebraska State Penitentiary, and who heard several days of testimony, made specific findings on the issues and granted the male prisoners only limited relief on their complaint.
As the majority notes, that relief included: (1) all guards are to be instructed to refrain from deliberately searching an inmate’s genital and anal areas while conducting a pat search; (2) female guards shall be allowed to perform pat searches on the same basis as male guards; (3) inmates, upon request, shall be pat searched by male guards, if the attending female guard decides that such a request is not disruptive and does not pose an undue security risk; (4) female guards shall be instructed to make “minor accommodations of courtesy” when patrolling rooms and galleries to avoid viewing inmates who are using toilet facilities or in a state of undress; and (5) prison administrators shall make various physical and schedule modifications at NSP to accommodate prisoner privacy interests. See supra p. 1098.
My colleagues have stripped the prisoners of these limited rights, and in doing so, have undertaken the fact finding function of the district judge. I respect the majority’s right to differ with me and with the district judge on weighing the evidence, but I object to this reversal on the evidence merely because the majority, if they were the fact finders, would have reached a contrary result.
*1104Assuming the Turner test applies, Turner v. Safley, 482 U.S. 78, 107 S.Gt. 2254, 96 L.Ed.2d 64 (1987), the fourth element is crucial, i.e., whether an alternative is available at only a de minimis cost to prison objectives. In this case, the evidence evinces several alternatives, as adopted by the district court, which protect prisoners’ privacy rights at only a de minimis cost to prison objectives. For example, when fashioning relief with respect to pat searches, the district court expressly stated:
However, the institution can provide a limited accommodation to the plaintiffs’ privacy interests without significant disruption. Accordingly, women will be permitted to perform pat searches under all circumstances in which men can perform them, and may be assigned to one-officer posts, provided that, whenever more than one officer is assigned to a post, the officers assigned must be all male or male and female. Inmates shall be allowed the choice of being searched by a male or female when both are on duty. Such a practice does not discriminate against women and offers nominal intrusion of the inmate’s privacy. Likewise, if a male officer is in the immediate vicinity of an inmate who is about to be pat searched by a female officer and the male officer can perform the search without disruption of his duties in the opinion of the female officer, the search should be performed by the male officer upon request. An inmate should also be permitted to wait a reasonable period of time for the male officer to arrive, when doing so would not create an undue security risk in the judgment of the female officer on duty. In these circumstances, at least, the inmates will have an alternative open to them which will have de minimis impact on the institution, in contrast to the current procedures that exclude women.
Memorandum of Decision at 26 (emphasis added).
Likewise, with regard to relief in the housing units, the district court found that:
The best solution is one that alters the physical facilities in a manner that protects both security and privacy interests. Such a solution would have no adverse effects upon employment rights of male or female staff and would ensure privacy protections in the future____ I am persuaded that reasonable accommodations to inmate privacy in the showers can be made at minimal cost to valid penological objectives or employees’ interests in equal employment experiences and options.
Id. at 29 (emphasis added).
Here, the district court examined the policies and considered the alternatives in light of the evidence. The result reached is supportable by the evidence and application of existing law.
I would affirm the district court in all respects.